OPINION — AG — A FEE FOR A MAILING AND EXTRA HANDLING SERVICE MUST BE OPTIONAL AND THE TAG AGENT MUST REASONABLY INFORM THE CUSTOMER OF THE FEE SO THAT THE CUSTOMER MAY OPT FOR THE MAILING SERVICE OR REFUSE IT AND SECURE HIS OR HER PAPERS BY EITHER WAITING IN THE OFFICE OR RETURNING THERE WHEN THE NECESSARY TYPING IS COMPLETED. A CUSTOMER MAY NOT BE INVOLUNTARILY SUBJECTED TO A CHARGE FOR THE MAILING AND EXTRA HANDLING SERVICE. A TAG AGENT MAY NOT CHARGE A FEE FOR A SERVICE WHEN IN FACT THE SERVICE FOR WHICH THE FEE IS CHARGED IS NOT PERFORMED. IF THE TAG AGENT MAKES THE MAILING AND EXTRA HANDLING SERVICE VOLUNTARY BY REASONABLY INFORMING THE CUSTOMER OF HIS OPTION, HE IS, IN EFFECT, OFFERING "TO RETURN TO A CUSTOMER WITHOUT CHARGE AT THE PLACE OF PURCHASE THE CUSTOMER TITLE AND REGISTRATION PAPERS" IN CASES WHERE THE CUSTOMER DOES NOT WANT THE TITLE AND REGISTRATION PAPERS MAILED. CITE: 47 O.S. 1971 22.22 [47-22.22], 47 O.S.H. 22.30(1), OPINION NO. 76-113 (MICHAEL CAUTHRON)